Citation Nr: 1742112	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-33 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and anxiety.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in October 2014. A transcript of the hearing was prepared and associated with the claims file.

The Board remanded this matter in September 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in August 2016, continued to find no new and material evidence and denied reopening the Veteran's claim for an entitlement to service connection for an acquired psychiatric disorder.

The issues of entitlement to service connection for healed right little finger metacarpal neck fracture with shortening, entitlement to compensable ratings for deviated septum, residuals of nasal fracture, and facial scar, nose, and entitlement to a total disability rating based on individual unemployability are on appeal. However, the Veteran has requested a hearing, which has not yet been held, and as such, the issues are not yet ready for appellate review.


FINDINGS OF FACT

1. In a February 2006 rating decision, the RO denied service connection for adjustment disorder with depressed mood.  The Veteran was notified of the decision and he did not appeal it.

2. In an August 2007 rating decision, the RO denied service connection for an acquired psychiatric disorder, to include schizophrenia. The Veteran was notified of the decision and he did not appeal it.

3. In a December 2009 rating decision, the RO denied reopening the claim of service connection for an acquired psychiatric disorder, to include schizophrenia.  The Veteran was notified of the decision that same month. While the Veteran submitted additional evidence within one year of the December 2009 rating decision, it was not new and material evidence.

4. The February 2006, August 2007 and December 2009 rating decisions, all addressing service connection for an acquired psychiatric disorder or whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, are final.

5. Evidence submitted since the February 2006, August 2007 and December 2009 rating decisions denying service connection for an acquired psychiatric disorder or denying reopening the claim for service connection for an acquired psychiatric disorder does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the issuance of a final August 2007 decision, which denied service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and anxiety, are met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its September 2015 remand directives. Records were obtained from the G.V. (Sonny) Montgomery VA Medical Center in Jackson, Mississippi and from Wm. Jennings Bryan Dorn VA Medical Center in Columbia, South Carolina from April 2015 to the present. An SSOC in August 2016 continued to find there was no new and material evidence and denied reopening the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Petition to Reopen Claim for an Acquired Psychiatric Disorder

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104. If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. Manio v. Derwinski, 1 Vet. App. 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id. New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).

The Veteran's claim for service connection for an acquired psychiatric disorder was previously considered and denied by the RO in February 2006 and August 2007 rating decisions. The Veteran was notified of these decisions. He did not appeal the decisions, and they became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2009, the Veteran filed an application to reopen his claim for schizophrenia. A December 2009 rating decision denied the claim to reopen, finding there was no new and material evidence. Prior to that rating decision becoming final, the Veteran filed an application to reopen his claim for anxiety and depression in June 2010, making no reference to the December 2009 rating decision. Additionally, in August 2010, the Veteran submitted new evidence, including a statement suggesting that he first began experiencing audio hallucinations and depression after being attacked in October 1982 while in service. A rating decision issued in May 2011 continued to find no new and material evidence and denied reopening the Veteran's claim for an acquired psychiatric disorder. In May 2011 the Veteran indicated in a phone call that he would like the May 2011 rating decision reconsidered, and in June 2011, the Veteran filed a Notice of Disagreement to the May 2011 rating decision. Thus, the May 2011 rating decision is the one on appeal.

The Board finds as fact that the December 2009 rating decision also became final, as, while the Veteran submitted additional evidence within one year of the December 2009 rating decision, the evidence is not new and material as contemplated under 38 C.F.R. § 3.156(b).
The Veteran's claim was previously denied because there was no competent evidence of a nexus between the Veteran's currently-diagnosed psychiatric disorders, which has been diagnosed as schizophrenia, depression, and anxiety and his service.

Since the December 2009 rating decision, additional records have been received, such as VA treatment records, Social Security records, and statements and testimony from the Veteran.  

The Board concludes that the additional evidence received since the December 2009 rating decision is not new and material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating the Veteran's claim when considered by itself or in conjunction with the evidence that was previously of record.  

For example, with respect to the VA treatment records and the Social Security records, the Board finds that they are not material because they are duplicative or cumulative of evidence that was previously associated with the claims file, or they do not pertain to an unestablished fact or element necessary to substantiate the Veteran's claim.  Specifically, these records show treatment for and diagnoses of schizophrenia, depression, and anxiety, which diagnoses were of record at the time of the December 2009 rating decision.  These records do not provide evidence suggesting that the Veteran's psychiatric disorder was incurred in, or is otherwise related to, his period of active duty from February 1981 to February 1985.  

At the November 2014 hearing before the undersigned, the Veteran testified that the injuries he sustained in service during the fight caused him to develop his psychiatric disorder.  He stated that he went to sick bay and was told there was nothing wrong with him.  

While the Veteran's sincere testimony and statements he has submitted during the appeal are new, they are not material, as he had made that same allegation at the time of the December 2009 rating decision (and the earlier rating decisions).  

Accordingly, the Board finds that new and material evidence has not been received to reopen the claim for service connection for service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and anxiety. Therefore, the application to reopen the previously-denied claim is denied. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


ORDER

The application to reopen the claim for service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and anxiety, is denied.




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


